Name: Commission Directive 2010/1/EU of 8Ã January 2010 amending Annexes II, III and IV to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: environmental policy;  regions of EU Member States;  agricultural policy;  agricultural activity;  natural and applied sciences
 Date Published: 2010-01-12

 12.1.2010 EN Official Journal of the European Union L 7/17 COMMISSION DIRECTIVE 2010/1/EU of 8 January 2010 amending Annexes II, III and IV to Council Directive 2000/29/EC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular points (c) and (d) of the second paragraph of Article 14 thereof, After consulting the Member States concerned, Whereas: (1) Directive 2000/29/EC provides for certain zones to be recognised as protected zones. (2) By Commission Regulation (EC) No 690/2008 of 4 July 2008 recognising protected zones exposed to particular plant health risks in the Community (2) certain parts of the Veneto region in Italy were recognised as a protected zone with respect to the harmful organism Erwinia amylovora (Burr.) Winsl. et al. until 31 March 2010. (3) Following observations regarding the presence of that harmful organism in certain parts of the Veneto region made by the Commission during an inspection in Italy from 31 August to 11 September 2009, Italy informed the Commission on 23 October 2009 of the results of the latest survey carried out in the Veneto region for the presence of that harmful organism in September and October 2009. The results of this latest survey show that in the province of Venice there are 14 places, in which that harmful organism has been occurring for a period of at least the last three successive years in spite of the eradication measures taken by the Italian authorities. Consequently, those measures have proved to be ineffective. (4) The latest survey results were discussed during the meeting of the Standing Committee on Plant Health on 19-20 October 2009. It was concluded that Erwinia amylovora (Burr.) Winsl. et al. has to be considered as established in the province of Venice. That province should therefore no longer be included in the lists in Annexes II, III and IV to Directive 2000/29/EC as a protected zone in respect of that harmful organism. (5) From the Swiss legislation on plant protection, it appears that the Cantons of Fribourg and Vaud are no longer recognised as a protected zone for Erwinia amylovora (Burr.) Winsl. et al. in Switzerland as of 15 November 2009. The derogation allowing certain imports from those regions into certain protected zones under special requirements should therefore be deleted and Part B of Annex IV to Directive 2000/29/EC should be amended accordingly. (6) Annexes II, III and IV to Directive 2000/29/EC should therefore be amended accordingly. (7) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes II, III and IV to Directive 2000/29/EC are amended in accordance with the Annex to this Directive. Article 2 Transposition Member States shall adopt and publish, by 28 February 2010 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions and a correlation table between those provisions and this Directive. They shall apply those provisions from 1 March 2010. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 8 January 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 193, 22.7.2008, p. 1. ANNEX Annexes II, III and IV to Directive 2000/29/EC are amended as follows: 1. in point 2 of heading (b) of Part B of Annex II, the text in the third column, protected zone(s), is replaced by the following: E, EE, F (Corsica), IRL, I (Abruzzo, ApÃ ºlia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza); Friuli-Venezia Giulia, Lazio, Liguria, Lombardy (except the province of Mantua), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle dAosta, Veneto (except the provinces of Rovigo and Venice, the communes Castelbaldo, Barbona, Boara Pisani, Masi, Piacenza dAdige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT, P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska), SK (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to and OkoÃ  (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands).; 2. part B of Annex III is amended as follows: (a) in point 1, the text in the second column, protected zone(s), is replaced by the following: E, EE, F (Corsica), IRL, I (Abruzzo, ApÃ ºlia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza); Friuli-Venezia Giulia, Lazio, Liguria, Lombardy (except the province of Mantua), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle dAosta, Veneto (except the provinces of Rovigo and Venice, the communes Castelbaldo, Barbona, Boara Pisani, Masi, Piacenza dAdige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT, P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska), SK (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to and OkoÃ  (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands).; (b) in point 2, the text in the second column, protected zone(s), is replaced by the following: E, EE, F (Corsica), IRL, I (Abruzzo, ApÃ ºlia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza); Friuli-Venezia Giulia, Lazio, Liguria, Lombardy (except the province of Mantua), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle dAosta, Veneto (except the provinces of Rovigo and Venice, the communes Castelbaldo, Barbona, Boara Pisani, Masi, Piacenza dAdige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT, P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska), SK (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to and OkoÃ  (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands).; 3. part B of Annex IV is amended as follows: (a) point 21 is amended as follows: (i) in the second column, special requirements, point (c) is replaced by the following: (c) the plants originate in the Canton of Valais in Switzerland, or; (ii) the text in the third column, protected zone(s), is replaced by the following: E, EE, F (Corsica), IRL, I (Abruzzo, ApÃ ºlia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza); Friuli-Venezia Giulia, Lazio, Liguria, Lombardy (except the province of Mantua), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle dAosta, Veneto (except the provinces of Rovigo and Venice, the communes Castelbaldo, Barbona, Boara Pisani, Masi, Piacenza dAdige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT, P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska), SK (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to and OkoÃ  (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands).; (b) point 21.3 is amended as follows: (i) in the second column, special requirements, point (b) is replaced by the following: (b) originate in the Canton of Valais in Switzerland, or; (ii) the text in the third column, protected zone(s), is replaced by the following: E, EE, F (Corsica), IRL, I (Abruzzo, ApÃ ºlia, Basilicata, Calabria, Campania, Emilia-Romagna (the provinces of Parma and Piacenza); Friuli-Venezia Giulia, Lazio, Liguria, Lombardy (except the province of Mantua), Marche, Molise, Piedmont, Sardinia, Sicily, Tuscany, Umbria, Valle dAosta, Veneto (except the provinces of Rovigo and Venice, the communes Castelbaldo, Barbona, Boara Pisani, Masi, Piacenza dAdige, S. Urbano, Vescovana in the province of Padova and the area situated to the south of highway A4 in the province of Verona)), LV, LT, P, SI (except the regions Gorenjska, KoroÃ ¡ka, Maribor and Notranjska), SK (except the communes of BlahovÃ ¡, HornÃ © MÃ ½to and OkoÃ  (DunajskÃ ¡ Streda County), Hronovce and HronskÃ © KÃ ¾aÃ any (Levice County), MÃ ¡linec (PoltÃ ¡r County), Hrhov (RoÃ ¾Ã ava County), VeÃ ¾kÃ © RipÃ any (TopoÃ ¾Ã any County), KazimÃ ­r, LuhyÃ a, MalÃ ½ HoreÃ ¡, SvÃ ¤tuÃ ¡e and ZatÃ ­n (TrebiÃ ¡ov County)), FI, UK (Northern Ireland, Isle of Man and Channel Islands)..